DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in reply to the amendments/remarks filed on 28 February 2021.
Claims 1, 17 and 21 have been amended.
Claims 16 and 20 have been canceled.
Claims 1-15, 17-19 and 21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 17-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”), the claims fall within the statutory categories (namely, a method and system).
Under Step 2A Prong 1 of the 2019 PEG, the claims are analyzed to determine whether the claims recite any judicial exceptions including certain groupings of abstract 
Representative claim 1 recites compute a plurality of health factors for an online community, wherein each health factor is computed based on historical data of the online community, and each health factor measures human interaction with the online community; the plurality of health factors being selected from the group including: (1) growth in membership of the online community, (2) human page views of web pages associated with the online community, (3) quantity and quality of posts to the online community, (4) liveliness of the online community, (5) interaction with the online community, and (6) responsiveness of the online community; normalize each of the health factors, wherein normalizing each of the health factors includes creating a log-transformed histogram of data associated with each of the health factors and applying a statistical distribution model based on one or more parameter values, normalizing further including computing a quantile associated with each of the health factors to rank each health factor associated with the online community against other online communities, wherein computing the quartile computes a health factor score associated with a health quantile function; recompute the one or more parameter values based on updated empirical data to refit the health quantile function; combine the health factors to compute a community health index associated with each of the online communities, wherein combining the health factors to compute a community health index uses a generalized mean function of the plurality of health factors, the community heath index (“chi”) being computed as a function of:
            
                
                    
                        1
                        /
                        6
                        (
                        
                            
                                S
                            
                            
                                v
                            
                            
                                p
                            
                        
                    
                    
                        p
                    
                
                +
                
                    
                        S
                    
                    
                        U
                    
                    
                        p
                    
                
                +
                
                    
                        S
                    
                    
                        μ
                    
                    
                        p
                    
                
                +
                
                    
                        S
                    
                    
                        L
                    
                    
                        p
                    
                
                +
                
                    
                        S
                    
                    
                        I
                    
                    
                        p
                    
                
                +
                
                    
                        S
                    
                    
                        R
                    
                    
                        p
                    
                
                )
            
        
v, is a value representing a traffic health factor, SU is a value representing a content health factor, SU is a value representing a traffic health factor, Sµ is a value representing a member health factor, SL is a value representing a liveliness health factor, SI is a value representing an interaction health factor, and SR is a value representing a responsive health factor.
The limitations as drafted is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind or by pen and paper but for the recitation of generic components. That is, other than reciting “community health calculator, computing servers, health factor modules, and data communication” nothing in the claim elements precludes the step from practically being performed in the mind or with pen and paper. For example, the computing a plurality of health factors for an online community…normalizing, recomputing steps encompasses a person looking up historical data of an online community and manually calculating a health factor, manually normalizing the health factors and mentally adding the health factors to derive a community health index and repeating the computing process based on updated data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, the claims are directed to mathematical relationships and calculations because the claims recite steps of applying a statistical distribution model, using a generalized mean function and calculating the community heath index as a mathematical function. Accordingly, the claim recites an abstract idea.  
Under Step 2A Prong 2 of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application.
This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements including a community health calculator implemented on one or more networked computing servers each including one or more processors and memory, health factor modules and cause via a network implementation of a display module to display a first user interface elements representing the community health index at a community user interface at a community user interface in data communication with the community health calculator, the first user interface element being a graph depicting values of the community health index per units of time in a selectable timeframe, thereby predicting the future health of the online community, the community user interface being configured to receive an input originated at one or more user input devices to drill down to display a second user interface configured to identify a part of the online communities that is causing a problem, the part of the online communities being associated with one or more of the health factors, the second user interface being configured to present relative values of Sv, Sµ, SL, SI, and SR wherein the community health calculator is configured to cause execution of instructions to prescribe a course of action and cause an implementation of the course of action by the community health calculator to alleviate the problem. The computing components recited in the claimed steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of retrieving, communicating, computing, displaying, receiving input, implementing) and as such are directed to mere instructions to apply the exception using generic computer components. The additional elements of retrieving data from a plurality of event logs stored in one or more databases and displaying the community health index, graph and part of the online communities that is causing a problem, prescribe a course of action and cause an implementation of the course of action amount to mere insignificant extra solution activity of data gathering, output and insignificant application (e.g. Cutting hair after first determining the hair style, In re Brown, 645 Fed. App'x 1014, 1016-1017 (Fed. Cir. 2016), Printing or downloading generated menus, Ameranth See MPEP 2106.05 (g)). Accordingly, this additional elements do not integrate the abstract idea into a practical application because does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B of the 2019 PEG the claims are analyzed to determine whether the claims recite additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount mere instructions to apply the exception using generic computer components. The computing device components presented in the claim are merely recited at a high level of generality (Specification, at [0077]) and perform generic computer functions. For the retrieving step that was considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.
For the retrieving, displaying and implementation steps that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The courts have recognized such computer functions as well-understood, routine and conventional activities when they are claimed in a merely generic manner [e.g. buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014): computer receives and sends information over a network; Alice Corp., (computer for processing information, electronic record keeping); Versata Dev. Group, Inc. v. SAP Am., Inc., and (Fed. Cir. 2015): Storing and retrieving information in memory; OIP Techs: presenting offers and gathering statistics].  See MPEP 2106.05(D) Part II. Accordingly, the conclusion that the retrieving and displaying steps are well understood, routine and conventional activity is supported under Berkheimer Option 2.
Considered as an ordered combination, the computer components of claim 1 add nothing that is not already present when the steps are considered separately. The sequence of data reception-analysis-transmission is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Moreover, claims to the system are held ineligible for the same reason as above, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea.
The dependent claims do not amount to significantly more than the identified abstract idea. For example, the dependent claims further recite recomputing the one or more parameter values comprises: recomputing one or more of a first parameter value and a second parameter value based on the updated empirical data; further complexities of the “health factors”; computing a pth root of a summation of the health factor scores; wherein combining the health factors to compute a community health index comprises computing a linear function using a sum of two constants, Co and CS. The limitations as recited, under its broadest reasonable interpretation, covers performance of the limitation in the mind and mathematical formulas and calculations. Accordingly, the dependent claims recite an abstract idea. The elements of the dependent claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A1/2A2/2B of the 2019 framework at least similar rationale as discussed above regarding claim 1.


Response to Arguments
Applicant's arguments with respect to the 35 USC 101 rejections have been fully considered but they are not persuasive. Examiner maintains that the claims are patent ineligible.
Applicant argues that “claim 1 recites an equation for implement an inventive "chi" function that is tied directly to specific, structured community user interface having one or more defined functionalities that directly relate to a graphical user interface structure configured to resolve a specifically identified problem of traditional implementation of isolated online community metrics.” However, the Examiner respectfully disagrees with the Applicant. Claim 1 recites computing the community health index as a chi function. The community health index is then displayed in a first user interface. Claim 1 is merely directed to the first user interface element being a graph depicting values of the community health index per units of time in a selectable timeframe and a second user interface displaying health factors associated with online communities based on a user input without any details on the specific structure required or a prescribed functionality to display such information. 
Applicant argues that “amended claim 1 recites an equation for applying a "chi" function to "cause execution of instructions to prescribe a course of action and cause an implementation of the course of action by the community health calculator to alleviate [a] problem." As such, amended claim 1, along with its claimed structured community user interface and underlying functionality, is analogous to the patent eligible claim set forth in Diamond v. Diehr in which the U.S. Supreme Court held a claim applying the Arrhenius equation that the function of "opening [a] press" based on calculations based on the Arrhenius equation.” However, the Examiner disagrees with the Applicant. Diehr provided additional elements such as the steps of installing rubber in a press, closing the mold, constantly measuring the temperature in the mold, and automatically opening the press at the proper time that the courts to be meaningful because they sufficiently limited the use of the mathematical equation to the practical application of molding rubber products. The claims generally recites prescribing a course of action and causing an implementation of the course of action without specifying the course of action and how the course of action is implemented. The instant claims do not include additional limitations that integrates the abstract idea into a practical application. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
M. Rowe and H. Alani, "What Makes Communities Tick? Community Health Analysis Using Role Compositions," 2012 International Conference on Privacy, Security, Risk and Trust and 2012 International Conference on Social Computing, Amsterdam, Netherlands, 2012, pp. 267-276, doi: 10.1109/SocialCom-PASSAT.2012.18 which discloses measuring the health of online communities
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629